UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 01-7081



LEE DON SHEPHERD,

                                              Petitioner - Appellant,

          versus


BRIAN A. BLEDSOE, Warden,

                                               Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. Irene M. Keeley, Chief
District Judge. (CA-01-76)


Submitted:   August 24, 2001              Decided:   September 5, 2001


Before WILKINS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lee Don Shepherd, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lee Don Shepherd appeals the district court’s order denying

relief on his 28 U.S.C. § 2241 (1994) petition.   We have reviewed

the record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See Shepherd v. Bledsoe, No. CA-01-76 (N.D.W. Va. June 21,

2001).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2